Citation Nr: 0332887	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  98-08 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel






REMAND

On April 4, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The appellant has reported that in 
1990 or 1991, he received treatment for 
hearing loss at the University of New 
Mexico.  He has also indicated that he 
received treatment for his back from Dr. 
Danka, at the University of New Mexico.  
Further, he reported treatment from a 
physician at First Choice.  Take the 
necessary steps to obtain records from 
each of these providers.  In addition, 
ask the appellant to identify all other 
providers, VA and non-VA, that have 
treated him for hearing loss and a back 
disability since 1984.  Obtain records 
from any additional provider the 
appellant identifies.

2.  The appellant allegedly received in-
patient treatment for a back injury in 
July 1984, while he was on active duty 
training at Ft. Drum, New York.  At the 
time, he was assigned to "BRTYD3RDBN(AW) 
(WP)200THADA," of the New Mexico Army 
National Guard.   Please contact the 
medical facility at Ft. Drum, New York, 
the National Personnel Records Center 
(NPRC), and any other appropriate agency, 
and request all available inpatient 
clinical records of this treatment.  In 
addition, request that NPRC provide the 
Board with all of the appellant's 
inpatient and outpatient medical records, 
to include reports of quadrennial 
physical examinations and any separation 
examinations (including audiometric 
examination) conducted in 1990 (or 
before).  If the appellant was separated 
for disability, all documents pertaining 
to his release due to disability should 
also be furnished.  If any of the 
requested records cannot be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.

3.  Thereafter, make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded the 
following examinations: audiometric and 
orthopedic.  Send the claims folder to 
the examiners for review.
With regard to the audiometric 
examination, the examiner is advised that 
the appellant claims that he was exposed 
to noise as a tank Captain while serving 
on duty with the Army National Guard and 
the Army Reserves.  The record contains 
several audiometric examinations, to 
include a July 1989 examination.  The 
July 1989 audiometric examination states 
that he was routinely exposed to 
hazardous noise; however, the findings 
are within normal limits.  His service 
records note that one of his occupational 
duties was a gunner.  The examiner is to 
evaluate the appellant's hearing 
condition, review the evidence in its 
entirety, and then answer the following 
question:

Is it at least as likely as not that a 
hearing loss disability, if any, was due 
to noise exposure while on active duty 
for training or while on inactive duty 
training?  The appellant's periods of 
active duty for training and inactive 
duty training are noted in the claims 
file on a NGB Form 23, which was received 
by the RO in June 2002.  

4.  With regard to the orthopedic VA 
examination, the examiner is to evaluate 
the appellant, review the evidence in its 
entirety, and then provide a diagnosis 
for any disorder(s) of the back.  The 
examiner should then answer the following 
question:
Is it at least as likely as not that any 
(and which) diagnosed back disability is 
due to or the result of injury sustained 
in service in July 1984?  

After the development requested above has 
been completed to the extent possible, 
the RO should again review the record.  
If any benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





